TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 22, 2016



                                     NO. 03-16-00280-CR


                              James Nicholas Guzman, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.